DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 9-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claims 3-8 and 18-19 are considered patent eligible at least because the step of “…dynamically training an artificial intelligence based model…” [Claims 3, 6 and 18] using a particular training data sets demonstrates a particular transformation (See MPEP 2106.05(c)) of the sensor input data with regard to the technological field of outputting task prompts.

Step 1: Claims 1-2, 9-17 and 20 are directed to statutory categories, namely a process (claims 1-2 and 9-15), and a machine (claims 16-17 and 20).

Step 2A, Prong 1: Claims 1 and 16 in part, recite the following abstract idea: 
…the method comprising: obtaining… context data associated of the user related to time segments; categorizing each of the time segments into one of a plurality of thought states based on the context data; mapping a task from a task dataset associated with the user into one of the plurality of thought states; and generating a prompt for performing the task during a designated time segment of the time segments, the designated time segment corresponding to the one of the plurality of thought states to which the task is mapped [Claim 1],
…obtain… context data associated of a user related to time segments; categorize each of the time segments into one of a plurality of thought states based on the context data; map a task from a task dataset associated with the user into one of the plurality of thought states; and generate a prompt for performing the task during a designated time segment of the time segments, the designated time segment corresponding to the one of the plurality of thought states to which the task is mapped  [Claim 16].
These concepts are not meaningfully different than the following concepts identified by the MPEP:
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, which includes social activities, teaching, and following rules or instructions. Specifically, generating task prompts based on user context data is considered to describe steps for managing personal behavior as well as following rules or instructions. As such, claims 1 and 16 recite concepts identified as abstract ideas.

Dependent claims 2, 9-15, 17 and 20 recite limitations relative to the independent claims, including, for example: 
…further comprising outputting the prompt for performing the task during the designated time segment… [Claim 2],
…wherein the plurality of thought states include a long-term based thought state and a short-term instinctive reaction based thought state… [Claim 9],
…wherein the context data associated with the user relates to a relaxed condition of the user, an excited condition of the user, a reaction time of the user [Claim 10],
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 16 only recite the following additional elements – 
A method implemented by a processor of a device of a user… from a plurality of sensors… [Claim 1],
A system including: a plurality of sensors; and a device including a processor configured to: … from the plurality of sensors… [Claim 16].

The dependent claims only recite the following additional elements – 
…wherein the plurality of sensors include a motion sensor, a camera, physiological monitoring sensor, and a microphone [Claim 12].

The device, processor and sensors are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 16 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
A method implemented by a processor of a device of a user… from a plurality of sensors… [Claim 1],
A system including: a plurality of sensors; and a device including a processor configured to: … from the plurality of sensors… [Claim 16].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howard et al., U.S. Patent No. 11,288,977 [hereinafter Howard].



Regarding claim 1, Howard anticipates …A method implemented by a processor of a device of a user, the method comprising: obtaining, from a plurality of sensors, context data associated of the user related to time segments (Howard, column 3, lines 13-48, According to one embodiment of the present invention, a system for generating a prediction of ability of a subject to perform a task in a future time step includes: a computer system comprising of one or more processors and a memory (discloses user device); a user input system in communication with the computer system; and a plurality of sensors configured to measure physiological data, wherein the plurality of sensors are in communication with the computer system (discloses receiving context data from sensors)), (Id., column 2, lines 30-34, The performance data and the physiological data may be captured within a plurality of time windows, each of the plurality of time windows corresponding to one of a plurality of trials involving the task);
categorizing each of the time segments into one of a plurality of thought states based on the context data (Id., column 8, lines 11-20, FIG. 2B is an exemplary plot of state variables generated by the state variable module 140 using the subject's performance data according to one exemplary embodiment. The state variables may represent the subject's skill level or cognitive state. As such, a plot of the state variables may illustrate a subject's progress as the subject learns a task or a skill. The example in FIG. 2B plots state variables for both short-term memory (STM) and long-term memory (LTM) over time (discloses categorizing time segments into thought states (e.g. short term and long term memory states over time)) (trial number));

    PNG
    media_image1.png
    497
    217
    media_image1.png
    Greyscale

mapping a task from a task dataset associated with the user into one of the plurality of thought states (Id., column 8, lines 20-40, The state variable module 140 may include a general human behavioral performance model or cognitive model that models a subject's cognitive or mental state by simulating how the brain encodes and stores data in short-term and long-term storage (memory), and how these representations change over time, and may incorporate cognitive changes that result from sleep, such as memory consolidation. The cognitive model may be computed, in part, by customizing a generic model based on the subject's performance data. In such a model, the state variable level for short-term memory may increase as additional trials are completed within the same day, which may indicate a strengthening of a memory as a subject completes additional trials (discloses mapping task/trials from a trial dataset to thought states). However, the state variable level for long-term memory may remain relatively constant until the following day, when a higher value of the long-term memory state variable may indicate that consolidation into long-term memory occurred during sleep);
and generating a prompt for performing the task during a designated time segment of the time segments, the designated time segment corresponding to the one of the plurality of thought states to which the task is mapped (Id., column 16, lines 38-47, When the computer system 120 determines that the personalized behavioral prediction is below a threshold (in this case, that the subject is not likely to be able to react in time to avoid the hazard), the computer system 120 may activate the automated system to assist a subject in performing the task (discloses prompt for performing the task during a designated time segment corresponding to low-attention thought states) for which the personalized prediction was made. For example, when the personalized prediction exceeds a threshold (e.g., minimum) response time, the computer system 120 may activate an automated safety system in a vehicle that will assist the subject in avoiding a hazard on the road. In some embodiments, the automated system may be activated to provide a warning to the subject. Such a warning may provide the subject with information about the outputted personalized behavioral prediction. For example, the personalized prediction may be below a threshold when a subject is falling asleep. In such a scenario, the computer system 120 may activate an automated system in a vehicle to alert the subject to the subject's ability to operate the vehicle), (Id., column 2, lines 41-45, Each of the plurality of biometric inputs may correspond to a time window of a plurality of time windows, the time window starting before a prompt for the task is presented to the subject).

Regarding claim 2, Howard anticipates …The method of claim 1…
Howard further anticipates …further comprising outputting the prompt for performing the task during the designated time segment on a display of the device (Id., column 17, lines 20-33, The control of the device 604 may be used to send at least one of a visual, audio, or electronic alert, such as regarding a user's lack of attention, fatigue above a threshold, or stress level above a threshold (discloses prompt displayed on a device during a designated time segment relative to task performance). For example, a visual alert may be a warning light, a message provided on a display, or an image of the detected object. An audible alert may be a tone or other sound. An electronic alert may be an email, text message, or social media message. In the case of an auditory warning, if a subject's mental state score indicates that the subject is only slightly inattentive, a more subtle warning such as a soft tone (e.g., a lower magnitude sound) may be used. The volume of the warning may increase (e.g., a larger magnitude sound) if the subject's mental score indicates that the subject's attention level is becoming very inattentive), (Id., column 10, lines 38-44, The length of the time window may vary depending on the biometric being measured and/or vary depending on the task. For example, in a trial involving a physical task, a mean for mental fatigue may be taken over a window that includes a period of ten minutes before a prompt is presented to the subject), (Id., column 2, lines 41-45, Each of the plurality of biometric inputs may correspond to a time window of a plurality of time windows, the time window starting before a prompt for the task is presented to the subject).

Regarding claim 3, Howard anticipates …The method of claim 1…
Howard further anticipates …further comprising: receiving, from the user, a confirmation response to the prompt for performing the task during the designated time segment (Id., column 7, lines 35-47, A subject's skill level may be represented by a numerical value reflecting the subject's ability to perform the task. A subject's performance data may include information concerning predetermined performance attributes. For example, a subject's performance data may indicate whether a subject correctly answered a question, the amount of time required for a subject to correctly answer a question, the amount of time required for a subject to physically react to a stimulus, and/or the amount of time required for a subject to pick up an object using a tool. In response to receiving the performance data, the state variable module 140 assesses the subject's skill level (ability) based on the subject's performance (e.g., response time). The state variable module 140 may assess the subject's skill level according to a general model of human performance… For example, in a memory task, the subject may recall a memory in 10 seconds in a first trial, recall a memory in 15 seconds in a second trial, and recall a memory in 8 seconds in a third trial. The state variable module 140 may determine that the subject's skill level in the first trial is 0.75, that the subject's skill level in the second trial is 0.65, and that the subject's skill level in the third trial is 0.8. The subject's skill level may be used to predict the subject's future performance (e.g., whether the subject will correctly answer a question in a future trial, the subject's future response time after more training, and/or when the subject will reach a target level of performance));
incorporating, by the processor, the confirmation response as part of a training dataset; dynamically training in real time, by the processor, an artificial intelligence based model using the training dataset that includes the confirmation response (Id., column 9, lines 41- 56, FIG. 3 is a process flow chart depicting the Readout Model's 145 operations for processing biometric data, performance data, and subject skill level to generate a prediction of ability of a subject to perform a task in accordance with an embodiment of the present invention. The Readout Model 145 may also be referred to herein as a “trained performance predictor”. The process starts, and in operation 302 the prediction module 150 receives state variables, and the training module 160 receives biometric data and/or environmental data and performance data in operation 305. In operation 310, the training module 160 processes the performance data and the biometric data and/or environmental data for a trial to determine whether there is a significant correlation between the performance data and biometric data and/or environmental data), (Id., column 11, lines 10-18, a model 408 may be created by machine learning algorithms (known to those skilled in the art) that take a set of labeled data as input and finds parameters that can reproduce the data. The procedure for validating the classification accuracy may include dividing the data into a training set and a test set, where the training set is labeled and after training, and testing the model by supplying unlabeled test data and getting the model's predictions of what the labels should be for the test data);
and generating, by the processor, an artificial intelligence trained model based on the training of the artificial intelligence based model (Id., column 11, lines 31-37 – column 12, lines 1-5, As shown in FIG. 4B, after the biometric models 408 are trained, they are ready for use in association with the actual relevant task 416. At each timestep, an assessment process (e.g. Assess Attention 420, Assess Fatigue 422, and Assess Stress 424) produces a value for each biometric (e.g., first, second, or third biometric values) based on inputs, such as the data 418 from the user task performance 416, and from the trained biometric models 408 (e.g., the attention model 410, the fatigue model 412, the stress model 414). The mental state (e.g., the mental state score) may be calculated from the biometric values (e.g., for attention, mental fatigue, stress)).

    PNG
    media_image2.png
    404
    565
    media_image2.png
    Greyscale


Regarding claim 6, Howard anticipates …The method of claim 1…
Howard further anticipates …further comprising: receiving, from the user, a negative response to the prompt for performing the task during the designated time segment (Id., column 7, lines 35-47, A subject's skill level may be represented by a numerical value reflecting the subject's ability to perform the task. A subject's performance data may include information concerning predetermined performance attributes. For example, a subject's performance data may indicate whether a subject correctly answered a question, the amount of time required for a subject to correctly answer a question, the amount of time required for a subject to physically react to a stimulus, and/or the amount of time required for a subject to pick up an object using a tool. In response to receiving the performance data, the state variable module 140 assesses the subject's skill level (ability) based on the subject's performance (e.g., response time). The state variable module 140 may assess the subject's skill level according to a general model of human performance… For example, in a memory task, the subject may recall a memory in 10 seconds in a first trial, recall a memory in 15 seconds in a second trial, and recall a memory in 8 seconds in a third trial. The state variable module 140 may determine that the subject's skill level in the first trial is 0.75, that the subject's skill level in the second trial is 0.65, and that the subject's skill level in the third trial is 0.8. The subject's skill level may be used to predict the subject's future performance (e.g., whether the subject will correctly answer a question in a future trial, the subject's future response time after more training, and/or when the subject will reach a target level of performance)), (Id., column 9, lines 7-18, the performance data may be provided to the “Cloud” for processing before the data is provided to the computer system 120. For example, performance data may be converted to a different metric (e.g., from seconds to milliseconds) or used to generate additional performance data (e.g., a ratio of correct answers over incorrect answers (discloses negative responses to task prompts)). The user input system 170 may time-stamp the performance data with the time of capture before the data is provided to the computer system 120, or the computer system 120 may time-stamp the performance data when the computer system 120 receives the performance data);
incorporating, by the processor, the negative response as part of a training dataset; dynamically training in real time, by the processor, an artificial intelligence based model using the training dataset that includes the negative response (Id., column 9, lines 41- 56, FIG. 3 is a process flow chart depicting the Readout Model's 145 operations for processing biometric data, performance data, and subject skill level to generate a prediction of ability of a subject to perform a task in accordance with an embodiment of the present invention. The Readout Model 145 may also be referred to herein as a “trained performance predictor”. The process starts, and in operation 302 the prediction module 150 receives state variables, and the training module 160 receives biometric data and/or environmental data and performance data in operation 305. In operation 310, the training module 160 processes the performance data and the biometric data and/or environmental data for a trial to determine whether there is a significant correlation between the performance data and biometric data and/or environmental data), (Id., column 11, lines 10-18, a model 408 may be created by machine learning algorithms (known to those skilled in the art) that take a set of labeled data as input and finds parameters that can reproduce the data. The procedure for validating the classification accuracy may include dividing the data into a training set and a test set, where the training set is labeled and after training, and testing the model by supplying unlabeled test data and getting the model's predictions of what the labels should be for the test data);
and generating, by the processor, an artificial intelligence trained model based on the training of the artificial intelligence based model (Id., column 11, lines 31-37 – column 12, lines 1-5, As shown in FIG. 4B, after the biometric models 408 are trained, they are ready for use in association with the actual relevant task 416. At each timestep, an assessment process (e.g. Assess Attention 420, Assess Fatigue 422, and Assess Stress 424) produces a value for each biometric (e.g., first, second, or third biometric values) based on inputs, such as the data 418 from the user task performance 416, and from the trained biometric models 408 (e.g., the attention model 410, the fatigue model 412, the stress model 414). The mental state (e.g., the mental state score) may be calculated from the biometric values (e.g., for attention, mental fatigue, stress)).

Regarding claim 9, Howard anticipates …The method of claim 1…
Howard further anticipates …wherein the plurality of thought states include a long-term based thought state and a short-term instinctive reaction based thought state (Id., column 8, lines 11-20, FIG. 2B is an exemplary plot of state variables generated by the state variable module 140 using the subject's performance data according to one exemplary embodiment. The state variables may represent the subject's skill level or cognitive state. As such, a plot of the state variables may illustrate a subject's progress as the subject learns a task or a skill. The example in FIG. 2B plots state variables for both short-term memory (STM) and long-term memory (LTM) over time (discloses categorizing time segments into thought states (e.g. short term and long term memory states over time)) (trial number)), (Id., column 8, lines 20-40, The state variable module 140 may include a general human behavioral performance model or cognitive model that models a subject's cognitive or mental state by simulating how the brain encodes and stores data in short-term and long-term storage (memory), and how these representations change over time, and may incorporate cognitive changes that result from sleep, such as memory consolidation. The cognitive model may be computed, in part, by customizing a generic model based on the subject's performance data. In such a model, the state variable level for short-term memory may increase as additional trials are completed within the same day, which may indicate a strengthening of a memory as a subject completes additional trials (discloses mapping task/trials from a trial dataset to thought states). However, the state variable level for long-term memory may remain relatively constant until the following day, when a higher value of the long-term memory state variable may indicate that consolidation into long-term memory occurred during sleep).

Regarding claim 10, Howard anticipates …The method of claim 1…
Howard further anticipates …wherein the context data associated with the user relates to a relaxed condition of the user, an excited condition of the user, a reaction time of the user (Id., column 7, lines 38-46, a subject's performance data may indicate whether a subject correctly answered a question, the amount of time required for a subject to correctly answer a question, the amount of time required for a subject to physically react to a stimulus, and/or the amount of time required for a subject to pick up an object using a tool. In response to receiving the performance data, the state variable module 140 assesses the subject's skill level (ability) based on the subject's performance (e.g., response time)).

Regarding claim 11, Howard anticipates …The method of claim 1…
Howard further anticipates …wherein the context data associated with the user relates to a heart rate or a pulse rate (Id., column 6, lines 41-46, the other sources may convert the sensor data to a different metric or different units (e.g., from inches to centimeters) or use the sensor data to generate other data (e.g., generate biometrics using EEG data or generate heart rate variability using a number of heartbeats detected and the length of time over which the heartbeats are detected)).

Regarding claim 12, Howard anticipates …The method of claim 1…
Howard further anticipates …wherein the plurality of sensors include a motion sensor, a camera, physiological monitoring sensor, and a microphone (Id., column 6, lines 7-40, The sensors 110 may detect a subject's physiological data (discloses physiological monitoring sensors), such as eye movement (discloses motion sensor) (e.g., through electrooculography (EOG)), electrical activity of the brain (e.g., through electroencephalography (EEG)), electrical activity of muscle tissue (e.g., through electromyography (EMG)), electrical activity of the heart (e.g., through electrocardiography (EKG or ECG)), and skin conductance level (e.g., through an electrodermal activity meter)… the sensors 110 may further detect data from the environment, such as temperature, humidity, atmospheric pressure, sound, visual data, and haptic data.), (Id., column 17, 40-43, the device 604 may be or include an actuator or motor that is used to cause a vehicle, vehicle system, camera, sensor, or other machine to move or change its movement).

Regarding claim 14, Howard anticipates …The method of claim 1…
Howard further anticipates …wherein the plurality of sensors are integrated into an additional device that is external to the device of the user, the plurality of sensors are communicatively coupled to the device (Id., column 3, lines 17-30, a user input system in communication with the computer system; and a plurality of sensors configured to measure physiological data, wherein the plurality of sensors are in communication with the computer system, wherein the memory includes a non-transitory computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions, the one or more processors perform operations of: receiving, by a processor, performance data corresponding to a performance of the subject on the task; receiving, by the processor, a plurality of biometric inputs computed based on physiological data sensed by the plurality of sensors coupled to the subject during the performance of the subject on the task).

Regarding claim 15, Howard anticipates …The method of claim 1…
Howard further anticipates …wherein the task dataset includes a plurality of tasks such as scheduling a doctor's appointment, voting for a candidate, purchasing a gift, and purchasing stock (Id., column 7, lines 14-34, A task may be a cognitive task, such as the recollection of a memory, the completion of a math problem, or the identification of an item; a physical task, such as the operation of a tool or assembly of a product in a factory; or a combination that requires both cognitive and physical engagement. A task may involve navigating through a virtual environment or a real environment using a car or an airplane (or other aerospace vehicle); operating a semi-autonomous vehicle; learning skills on a training simulator; identifying or classifying objects such as airplanes or land vehicles; or recalling, defining, or translating new terms, such as terms in a foreign language or nomenclature of a particular field. Some aspects of embodiments of the present invention involve tasks needed by soldiers to quickly identify threats in an environment (e.g., identifying likely positions on enemy soldiers, identifying likely locations of explosives, and determining tactics and patterns used by enemy soldiers). A general model of human behavioral performance may be used to determine a subject's skill level by evaluating a subject's performance in a variety of tasks and/or skills).

Regarding claim 16, Howard anticipates …A system including: a plurality of sensors (Howard, column 3, lines 13-48, According to one embodiment of the present invention, a system for generating a prediction of ability of a subject to perform a task in a future time step includes: a computer system comprising of one or more processors and a memory (discloses user device); a user input system in communication with the computer system; and a plurality of sensors configured to measure physiological data, wherein the plurality of sensors are in communication with the computer system (discloses receiving context data from sensors));
and a device including a processor configured to: obtain, from the plurality of sensors, context data associated of a user related to time segments (Howard, column 3, lines 13-48, According to one embodiment of the present invention, a system for generating a prediction of ability of a subject to perform a task in a future time step includes: a computer system comprising of one or more processors and a memory (discloses user device); a user input system in communication with the computer system; and a plurality of sensors configured to measure physiological data, wherein the plurality of sensors are in communication with the computer system (discloses receiving context data from sensors)), (Id., column 2, lines 30-34, The performance data and the physiological data may be captured within a plurality of time windows, each of the plurality of time windows corresponding to one of a plurality of trials involving the task);
categorize each of the time segments into one of a plurality of thought states based on the context data (Id., column 8, lines 11-20, FIG. 2B is an exemplary plot of state variables generated by the state variable module 140 using the subject's performance data according to one exemplary embodiment. The state variables may represent the subject's skill level or cognitive state. As such, a plot of the state variables may illustrate a subject's progress as the subject learns a task or a skill. The example in FIG. 2B plots state variables for both short-term memory (STM) and long-term memory (LTM) over time (discloses categorizing time segments into thought states (e.g. short term and long term memory states over time)) (trial number));

    PNG
    media_image1.png
    497
    217
    media_image1.png
    Greyscale

map a task from a task dataset associated with the user into one of the plurality of thought states (Id., column 8, lines 20-40, The state variable module 140 may include a general human behavioral performance model or cognitive model that models a subject's cognitive or mental state by simulating how the brain encodes and stores data in short-term and long-term storage (memory), and how these representations change over time, and may incorporate cognitive changes that result from sleep, such as memory consolidation. The cognitive model may be computed, in part, by customizing a generic model based on the subject's performance data. In such a model, the state variable level for short-term memory may increase as additional trials are completed within the same day, which may indicate a strengthening of a memory as a subject completes additional trials (discloses mapping task/trials from a trial dataset to thought states). However, the state variable level for long-term memory may remain relatively constant until the following day, when a higher value of the long-term memory state variable may indicate that consolidation into long-term memory occurred during sleep);
and generate a prompt for performing the task during a designated time segment of the time segments, the designated time segment corresponding to the one of the plurality of thought states to which the task is mapped (Id., column 16, lines 38-47, When the computer system 120 determines that the personalized behavioral prediction is below a threshold (in this case, that the subject is not likely to be able to react in time to avoid the hazard), the computer system 120 may activate the automated system to assist a subject in performing the task (discloses prompt for performing the task during a designated time segment corresponding to low-attention thought states) for which the personalized prediction was made. For example, when the personalized prediction exceeds a threshold (e.g., minimum) response time, the computer system 120 may activate an automated safety system in a vehicle that will assist the subject in avoiding a hazard on the road. In some embodiments, the automated system may be activated to provide a warning to the subject. Such a warning may provide the subject with information about the outputted personalized behavioral prediction. For example, the personalized prediction may be below a threshold when a subject is falling asleep. In such a scenario, the computer system 120 may activate an automated system in a vehicle to alert the subject to the subject's ability to operate the vehicle), (Id., column 2, lines 41-45, Each of the plurality of biometric inputs may correspond to a time window of a plurality of time windows, the time window starting before a prompt for the task is presented to the subject).

Regarding claims 17-20, these claims recite limitations similar to those in claims 2-4 and 15, respectively, and are rejected for the same reasons as stated above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Vemuri, U.S. Publication No. 2009/0157672 [hereinafter Vemuri].


Regarding claim 4, Howard anticipates …The method of claim 3…
Howard further discloses … mapping, using the artificial intelligence trained model that is dynamically trained, the additional task into one of the plurality of thought states (Howard, column 11, lines 27-47, to evaluate the discrete classification models, standard k-fold cross-validation may be used to assess the classification accuracy of each feature set for mental state components (e.g., stress, mental fatigue, attention, etc.). Data may be separated into 10 partitions and permuted exhaustively with 9 partitions used for training and one partition for testing. Each partition may contain an equal number of samples per class, and a uniform prior may be utilized. Each channel may be evaluated independently, and results may be averaged across channels per subject. To evaluate the regression models, each model may be trained on the same data utilized for the best feature sets determined from the k-fold validation process for mental fatigue and stress (discloses trained AI model for mapping tasks to thought states). Leave-one-out cross-validation can provide bounds for the each biometric. Data from the 1-back recall task (with expected intermediate values) may serve to evaluate whether a continuous mapping was learned for the given biometric even if it is not utilized for training. The 1-back data may be rated somewhere between the relaxing breath-counting task and the more stressful and fatiguing 3-back task).
While suggested in at least Fig. 3 and related text, Howard does not explicitly disclose …further comprising: inputting, by the user, an additional task into the task dataset; and generating, using the artificial intelligence trained model that is dynamically trained, an additional prompt for performing the additional task during a different designated time segment of the time segments
However, Vemuri discloses …further comprising: inputting, by the user, an additional task into the task dataset (Vemuri, ¶ 2, Approaches for helping one store and recall information have largely focused on attempts to replace or substitute one's memory with a tool, such as calendaring tools and task list tools. Calendaring and task list tools allow a user to input meeting and task descriptions (discloses user input for tasks) as well as a time to send a reminder for the meeting or task, and the tool will send scheduled alerts to a user to indicate a need to attend a meeting at a specified time before the meeting or a task is due);
and generating, using the artificial intelligence trained model that is dynamically trained, an additional prompt for performing the additional task during a different designated time segment of the time segments (Id., ¶ 63, the Presentation Logic Module 240 may use a Presentation Machine Learning Module 242 to learn over time how to improve the content and appropriateness of reminders for the situation/state (discloses AI Model for generating tasks prompts) . The Presentation Machine Learning Module 242 may gauge the quality and appropriateness of a reminder by explicitly requesting the opinion of the user after a reminder is received and/or observing the reaction of the user to the receipt of the information and/or ability to recall the information. For example, the Presentation Machine Learning Module 242 may explicitly ask the user whether the person forgot the contents of a reminder and/or monitor how long a user viewed a reminder or reminders on a particular topic. In one or more embodiments, the Presentation Machine Learning Module 242 may indicate the types of reminders that are beneficial to the user and the types of reminders that are determined to be beneficial may be used to rank/filter reminders with the Selection Module 224. The Presentation Logic Module 240 may consider the environment that the user is in and alter the type of presentation for the communication channel. For example, the system may send a verbal communication through the phone (e.g., a whisper reminder over phone), email or vibrate the phone to communicate that a user should become aware of a reminder when the user is at a meeting. The Presentation Logic Module 240 may alter the verbosity of a reminder. For example, the Presentation Logic Module 240 may shorten the reminder to have three bullet points from five bullet points depending on the User's Situation/State 212), (Id., ¶ 53, The repetition reminder schedule may be adjusted so that the reminder delivery time is determined based on an apt time to receive a reminder for a user. This may be determined by reviewing a user's calendar to identify free times in the user's schedule or other contextual factors to determine that the user's overload estimate, as provided by the Overload Estimator Module 238, is low).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the machine learning and thought state elements of Howard to include the task inputting elements of Vemuri in the analogous art of scheduling tasks and tasks prompts for users (Vemuri, ¶ 2).
 The motivation for doing so would have been to “improve the content and the appropriateness of reminders provided to a user in accordance with a user's situation/state” (Vemuri, ¶ 63), wherein such improvements would benefit Howard’s method which seeks to improve the ability of “generating a personalized prediction of ability of a subject to perform a task in a future time step” [Vemuri, ¶ 63; Howard, column 5, lines 46-49].

Regarding claim 5, the combination of Howard and Vemuri discloses …The method of claim 4…
Howard further discloses …outputting, on a display of the device, the additional prompt for performing the additional task during the different designated time segment (Howard, column 17, lines 20-33, The control of the device 604 may be used to send at least one of a visual, audio, or electronic alert, such as regarding a user's lack of attention, fatigue above a threshold, or stress level above a threshold (discloses prompts displayed on a device during a designated time segment relative to task performance). For example, a visual alert may be a warning light, a message provided on a display, or an image of the detected object. An audible alert may be a tone or other sound. An electronic alert may be an email, text message, or social media message. In the case of an auditory warning, if a subject's mental state score indicates that the subject is only slightly inattentive, a more subtle warning such as a soft tone (e.g., a lower magnitude sound) may be used. The volume of the warning may increase (e.g., a larger magnitude sound) if the subject's mental score indicates that the subject's attention level is becoming very inattentive), (Id., column 10, lines 38-44, The length of the time window may vary depending on the biometric being measured and/or vary depending on the task. For example, in a trial involving a physical task, a mean for mental fatigue may be taken over a window that includes a period of ten minutes before a prompt is presented to the subject), (Id., column 2, lines 41-45, Each of the plurality of biometric inputs may correspond to a time window of a plurality of time windows, the time window starting before a prompt for the task is presented to the subject).

	Regarding claims 7-8, these claims recite limitations substantially similar to those in claims 4-5, respectively, and are rejected for the same reasons as stated above.


Regarding claim 13, Howard anticipates …The method of claim 1…
While suggested in at least Fig. 2A and related text, Howard does not explicitly disclose …further comprising obtaining, from an electronic calendar of the user, the context data of the user that is related to the time segments.
	However, Vemuri discloses …further comprising obtaining, from an electronic calendar of the user, the context data of the user that is related to the time segments (Vemuri, ¶ 18, the detected contextual factor may directly determine the queries that are executed against the database to retrieve reminders for a user. For example, one or more contextual factors may indicate that a user is going to enter a meeting scheduled on the calendar, and queries may be selected that are relevant to the location of the user as well as all information provided in the description of the scheduled meeting. Continuing with the meeting description example, queries may be selected that provide reminders that are relevant to the location of the meeting, meeting participants, and topics of the meeting), (Id., ¶ 26, information may be stored for a software calendaring service that has information on a user's thoughts. In another example, the user may indicate their current thoughts at a social networking service, such as Facebook (C) or Twitter (C), and the user may give permission for obtaining the user's thoughts from the social networking service. The user's status on a social networking site may state "John is happy" and a mental or emotional state for John of "happy" may be determined from the status. Indications of a user's thoughts/status may be determined from what the user has typed or said directly into the system or the indications may be imported from other sources, such as email on an email server).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the machine learning and thought state elements of Howard to include the task inputting elements of Vemuri in the analogous art of scheduling tasks and tasks prompts for users for the same reasons as stated for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reaux-Savonte, U.S. Publication No. 2018/0276524 discloses creating, qualifying and quantifying values-based intelligence and understanding using artificial intelligence in a machine.
Kozloskiet al., U.S. Publication No. 2017/0140322 discloses selecting a plurality of individuals and ai agents to accomplish a task.
Gelanias et al., U.S. Publication No. 2020/0257991 discloses methods and systems for autonomous enhancement and monitoring of collective intelligence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624